 Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 1 of 14 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA

                                        :
Jaron Finklea, on behalf of himself and : Civil Action No.:
others similarly situated,              :
                                        :
                     Plaintiff,         : CLASS ACTION COMPLAINT
                                        :
      v.                                :
                                        : JURY TRIAL DEMANDED
Credence Resource Management, LLC, :
                                        :
                     Defendant.         :
                                        :

                                Nature of Action

      1.    Jaron Finklea (“Plaintiff”) brings this class action under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of

Florida consumers whose private, debt-related information Credence Resource

Management, LLC (“Defendant”) disclosed to an unauthorized third party, in

connection with the collection of consumer debts.

      2.    Congress enacted the FDCPA in 1977 to “eliminate abusive debt

collection practices by debt collectors, to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt

collectors,” which Congress found to have contributed “to the number of personal


                                        1
    Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 2 of 14 PageID 2




bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” Id., § 1692(a).

        3.    As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.” 1

        4.    Pertinent here, section 1692c(b) of the FDCPA, titled “Communication

with third parties,” states:

        Except as provided in section 1692b of this title, without the prior
        consent of the consumer given directly to the debt collector, or the
        express permission of a court of competent jurisdiction, or as
        reasonably necessary to effectuate a postjudgment judicial remedy, a
        debt collector may not communicate, in connection with the collection
        of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor,
        the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

        5.    The provision that section 1692c(b) cross-references—section 1692b—

governs the manner in which a debt collector may communicate “with any person




1
       See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited June 18, 2021).

                                           2
    Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 3 of 14 PageID 3




other than the consumer for the purpose of acquiring location information.” 15

U.S.C. § 1692b.

        6.    The FDCPA thus broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

collection of any debt,” subject to several carefully crafted exceptions—some

enumerated in section 1692c(b), and others in section 1692b—none of which are

applicable here.

        7.    Despite this prohibition—one designed to protect consumers’

privacy—debt collectors, including Defendant, often send information regarding

consumers’ alleged debts to third-party mail vendors.

        8.    Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.” 2

        9.    These third-party mail vendors use information provided by debt

collectors—such as a consumer’s name, the name of the creditor to whom a debt is

allegedly owed, the name of an original creditor, and the amount of an alleged debt—

to fashion, print, and mail debt collection letters to consumers.

        10.   This unnecessary practice exposes private information regarding

alleged debts to third parties not exempted by the FDCPA.


2
     See             https://www.federalregister.gov/documents/2019/05/21/2019-
09665/debt-collection-practices-regulation-f#citation-749-p23396 at n. 749.


                                          3
 Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 4 of 14 PageID 4




      11.    Upon information and belief, Defendant routinely provides, in

connection with the collection of consumer debts, protected information regarding

consumer debts to third-party mail vendors in violation of the FDCPA.

      12.    Plaintiff therefore seeks relief for himself and on behalf of similarly

situated Florida consumers to whom Defendant sent debt collection letters that were

prepared, printed, or mailed by a third-party mail vendor.

                                       Parties

      13.    Plaintiff is a natural person who at all relevant times resided in Orange

County, Florida.

      14.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due,

or asserted to be owed or due, a creditor other than Defendant.

      15.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to

be owed or due, arises from a transaction in which the money, property, insurance,

or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, a cellular service bill (the

“Debt”).

      16.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      17.    Defendant is a limited liability company with its principal offices in

Dallas, Texas.




                                          4
 Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 5 of 14 PageID 5




      18.    Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).

      19.    Upon information and belief, at the time Defendant attempted to collect

the Debt from Plaintiff, the Debt was in default, or Defendant treated the Debt as if

it were in default from the time that Defendant acquired it for collection.

      20.    Defendant uses instrumentalities of interstate commerce or the mails in

a business the principal purpose of which is the collection of any debts, or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.

      21.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

      22.    Defendant identified itself as a debt collector in its written

communication to Plaintiff.

                              Jurisdiction and Venue

      23.    This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

      24.    Venue is proper before this Court under 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the claims occurred in this district, and




                                          5
 Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 6 of 14 PageID 6




as Defendant caused debt collection correspondence to be sent to Plaintiff in this

district.

                                   Factual Allegations

       25.   On or about August 25, 2020, Defendant caused a written

communication to be sent to Plaintiff at an Orlando, Florida address, in connection

with the collection of the Debt.

       26.   A true and correct copy of the August 25, 2020 communication to

Plaintiff is attached, in redacted form, as Exhibit A.

       27.   The August 25, 2020 letter disclosed the balance of the Debt. Ex. A.

       28.   The August 25, 2020 letter identified the creditor to whom Defendant

alleged the Debt is and was owed. Id.

       29.   The August 25, 2020 letter identified additional information regarding

the Debt, including an account reference number, as well as Plaintiff’s home address.

Id.

       30.   The August 25, 2020 letter also disclosed that Plaintiff had disputed the

Debt. Id.

       31.   Upon information and good faith belief, Defendant had previously

caused other written communications to be sent by a third party to Plaintiff’s

Orlando, Florida address, in connection with the collection of the Debt, in the one

year prior to the filing of this complaint.



                                              6
    Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 7 of 14 PageID 7




        32.   Defendant did not print the August 25, 2020 letter.

        33.   Rather, Defendant, in connection with the collection of a consumer

debt, provided information regarding Plaintiff and the Debt, including Plaintiff’s

name, address, the amount of the Debt, and other private details regarding the Debt,

to a third-party mail vendor.

        34.   The third-party mail vendor then printed the August 25, 2020

communication and sent it to Plaintiff.

        35.   The return address on the August 25, 2020 communication does not

match Defendant’s address.

        36.   The return address on the August 25, 2020 communication includes a

P.O. Box in Southgate, Michigan that is associated with Renkim Corp. (“Renkim”),

a third-party mail vendor.

        37.   Renkim maintains its corporate office in Southgate, Michigan and

offers comprehensive print and mail services. 3

        38.   Renkim touts that it “has provided compliant, cost-effective print and

electronic document delivery services for over 30 years in the ARM Industry,” and

that it “will provide each partner the flexibility to create custom designed




3
      https://www.renkim.com/core-competency/print-mail/ (last visited June 18,
2021).


                                          7
    Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 8 of 14 PageID 8




communications that are tailored to their needs, increase profitability and decrease

risk.”4

          39.   Renkim also advertises its membership with The Association of Credit

and Collection Professionals (also known as ACA International).5

          40.   Plaintiff did not provide consent to Defendant to communicate or share

any information about the Debt with Renkim.

          41.   Plaintiff did not provide consent to Defendant to communicate or share

any information about the Debt with any third-party mail vendor.

          42.   A third-party mail vendor printed the August 25, 2020 communication

sent to Plaintiff.

          43.   A third-party mail vendor mailed the August 25, 2020 communication

to Plaintiff.

          44.   Renkim printed the August 25, 2020 communication sent to Plaintiff.

          45.   Renkim mailed the August 25, 2020 communication to Plaintiff.

                                Class Action Allegations

          46.   Plaintiff brings this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of:



4
       https://www.renkim.com/industries-served/receivables-management/               (last
visited June 18, 2021).
5
          Id.

                                              8
 Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 9 of 14 PageID 9




       All persons (a) with a Florida address, (b) to which Credence Resource
       Management, LLC sent, or caused to be sent, a written debt collection
       communication, (c) in connection with the collection of a consumer
       debt, (d) in the one year preceding the date of this complaint through
       the date of class certification, (e) that was prepared or mailed by a third-
       party vendor.

       47.   Excluded from the class is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       48.   The class satisfies Rule 23(a)(1) because, upon information and belief,

it is so numerous that joinder of all members is impracticable.

       49.   The exact number of class members is unknown to Plaintiff at this time

and can only be determined through appropriate discovery.

       50.   The class is ascertainable because it is defined by reference to objective

criteria.

       51.   In addition, upon information and belief, the names and addresses of all

members of the proposed class can be identified through business records

maintained by Defendant.

       52.   The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are

typical of the claims of the members of the class.

       53.   To be sure, Plaintiff’s claims and those of the members of the class

originate from the same practice utilized by Defendant—the communication with


                                            9
Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 10 of 14 PageID 10




and sending of personal, private information regarding alleged debts to a third-party

mail vendor—and Plaintiff thus possesses the same interests and has suffered the

same injuries as each member of the class.

      54.    Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately

protect the interests of the members of the class and has retained counsel experienced

and competent in class action litigation.

      55.    Plaintiff has no interests that are contrary to or in conflict with the

members of the class that he seeks to represent.

      56.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since, upon information and belief, joinder

of all members is impracticable.

      57.    Furthermore, as the damages suffered by individual members of the

class may be relatively small, the expense and burden of individual litigation could

make it impracticable for the members of the class to individually redress the wrongs

done to them.

      58.    There will be no unusual difficulty in the management of this action as

a class action.

      59.    Issues of law and fact common to the members of the class predominate

over any questions that may affect only individual members, in that Defendant has

acted on grounds generally applicable to the class.



                                            10
Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 11 of 14 PageID 11




      60.      Among the issues of law and fact common to the class:

            a. Defendant’s violations of the FDCPA as Plaintiff alleges;

            b. whether Defendant is a debt collector as defined by the FDCPA;

            c. whether Defendant’s communications with third-party mail vendors

               regarding consumers’ alleged debts violate the FDCPA;

            d. the availability of declaratory relief;

            e. the availability of actual damages and statutory penalties; and

            f. the availability of attorneys’ fees and costs.

      61.      Absent a class action, Defendant’s violations of the law will be allowed

to proceed without a full, fair, judicially supervised remedy.

   Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. §
                                   1692c(b)
      62.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 61 above.

      63.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a

debt collector may not communicate, in connection with the collection of any debt,

with any person other than the consumer, his attorney, a consumer reporting agency

if otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector.”

      64.      By communicating regarding the Debt, including by disclosing, among

other things, the existence of the Debt, the amount owed, Plaintiff’s home address,


                                             11
Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 12 of 14 PageID 12




and the alleged creditor, with a third-party mail vendor, Defendant violated 15

U.S.C. § 1692c(b). Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d

1341 (11th Cir. 2021).

      65.      The harm Plaintiff suffered is particularized in that Defendant’s

communications to a third party involved his alleged debt and private, personal

information.

      66.      And the violation of Plaintiff’s right not to have his private information

shared with third parties is a concrete injury sufficient to confer standing.

      67.      To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to third-party vendors—is precisely the

type of abusive debt collection practice that the FDCPA was designed to prevent.

      68.      Additionally, by communicating with a third party in connection with

the collection of the Debt, Defendant harmed Plaintiff by invading his privacy.

      69.      That is, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about

him and the Debt.

      WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

            A. Determining that this action is a proper class action under Rule 23 of

               the Federal Rules of Civil Procedure;

            B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);



                                            12
Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 13 of 14 PageID 13




          C. Awarding Plaintiff and members of the class statutory damages

             pursuant to 15 U.S.C. § 1692k;

          D. Awarding members of the class actual damages incurred, as applicable,

             pursuant to 15 U.S.C. § 1692k;

          E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b)

             with respect to Plaintiff and the class;

          F. Awarding Plaintiff and members of the class their reasonable costs and

             attorneys’ fees incurred in this action, including expert fees, pursuant

             to 15 U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil

             Procedure;

          G. Awarding Plaintiff and the members of the class any pre-judgment and

             post-judgment interest as may be allowed under the law; and

          H. Awarding other and further relief as the Court may deem just and

             proper.

                                    Jury Demand

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury of any and all triable issues.




                                          13
Case 6:21-cv-01043-PGB-EJK Document 1 Filed 06/18/21 Page 14 of 14 PageID 14




Dated: June 18, 2021               Respectfully submitted,

                                   /s/ Alexander D. Kruzyk
                                   Alexander D. Kruzyk
                                   Florida Bar No. 112052
                                   GREENWALD DAVIDSON RADBIL
                                   PLLC
                                   401 Congress Avenue, Suite 1540
                                   Austin, TX 78701
                                   Tel: (512)-803-1578
                                   akruzyk@gdrlawfirm.com

                                   James L. Davidson
                                   Florida Bar No. 723371
                                   GREENWALD DAVIDSON RADBIL
                                   PLLC
                                   7601 N. Federal Hwy., Suite A-230
                                   Boca Raton, FL 33487
                                   Tel: (561) 826-5477
                                   jdavidson@gdrlawfirm.com

                                   Counsel for Plaintiff and the proposed class




                                     14
